

EXECUTION COPY
LETTER AMENDMENT NO. 2
Dated as of June 27, 2018
To the banks, financial institutions
and other institutional lenders
(collectively, the “Lenders”) party
to the Credit Agreement referred to
below and to Citibank, N.A., as agent
(the “Agent”) for the Lenders
Ladies and Gentlemen:
We refer to the Amended and Restated Credit Agreement dated as of May 29, 2015
(as amended by Letter Amendment No. 1 dated as of April 26, 2017, the “Credit
Agreement”) among the undersigned, the Lenders party thereto and the Agent.
Capitalized terms not otherwise defined in this Letter Amendment have the same
meanings as specified in the Credit Agreement.
It is hereby agreed by you and us as follows:
The Credit Agreement is, effective as of the date of this Letter Amendment,
hereby amended as follows:
(a)Section 5.03(b) is amended and restated in full to read as follows:
Interest Coverage Ratio. Maintain, as at the end of each fiscal quarter of the
Borrower, a ratio of (i) Consolidated Cash Flow to (ii) Consolidated Interest
Expense, in each case, for the most recently completed four consecutive fiscal
quarters of the Borrower ending on or prior to such date, of at least the ratio
set opposite each period set forth below:
Period
Ratio
Fiscal quarters ended October 31, 2018 or earlier
Not applicable
Fiscal quarter ended January 31, 2019
2.50:1.0
Fiscal quarter ended April 30, 2019 and thereafter
3.00:1.0



(b)    Section 5.03(c) is amended and restated in full to read as follows:
Fixed Charge Coverage Ratio. Maintain, at all times from and after April 30,
2017 until and including October 31, 2018, a ratio of (i) the sum of 100% of
Domestic Cash plus 65% of Foreign Cash to (ii) the sum of, without duplication
(A) Consolidated Interest Expense, (B) Federal, state, local and foreign income
taxes payable by the Borrower and its Subsidiaries, (C) expenditures in respect
of the purchase or other acquisition of any fixed or capital asset (excluding
normal replacements and maintenance which are properly charged to current
operations), (D) the principal amount of Consolidated Covenant Debt of the
Borrower and its Subsidiaries having a maturity within one year of the date of
determination and (E) the principal




--------------------------------------------------------------------------------




amount of the current portion of long-term Consolidated Covenant Debt of the
Borrower and its Subsidiaries, in each case for (A), (B) and (C) of this clause
(ii), for the most recently completed four consecutive fiscal quarters of the
Borrower ending on or prior to such date, of greater than 1.00:1.0.
The Borrower represents and warrants that (i) the representations and warranties
set forth in Section 4.01 of the Credit Agreement (except the representations
and warranties set forth in subsection (e)(ii) thereof and in subsection (f)(i)
thereof) are correct on and as of the date hereof, as though made on and as of
the date hereof (except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct on and as of such earlier date), and
(ii) no Event of Default or Default has occurred and is continuing.
This Letter Amendment shall become effective as of the date first above written
when, and only when, the Agent shall have received counterparts of this Letter
Amendment executed by the Borrower, the Agent and the Required Lenders. This
Letter Amendment is subject to the provisions of Section 8.01 of the Credit
Agreement.
On and after the effectiveness of this Letter Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Letter Amendment.
The Credit Agreement and the Notes, as specifically amended by this Letter
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. The execution, delivery and
effectiveness of this Letter Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or the
Agent under the Credit Agreement, nor constitute a waiver of any provision of
the Credit Agreement.
If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment to
Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New York, New
York 10022.
This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier or electronic
communications shall be effective as delivery of a manually executed counterpart
of this Letter Amendment.
    
[Signature pages follow]




--------------------------------------------------------------------------------




This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.
Very truly yours,
AUTODESK, INC.
By    /s/ Kirsten Nordlof    
    Name: Kirsten Nordlof
    Title: Vice President, Treasurer
Agreed as of the date first above written:
CITIBANK, N.A.,
    as Agent and as Lender
By    /s/ Susan M. Olsen    
    Name: Susan M. Olsen
    Title: Vice President
U.S. BANK NATIONAL ASSOCIATION
By    /s/ Matt S. Scullin     
    Name: Matt S. Scullin
    Title:Vice President
BANK OF AMERICA, N.A.
By    /s/ Arti Dighe    
    Name: Arti Dighe
    Title: Vice President
JPMORGAN CHASE BANK, N.A.
By    /s/ Caitlin Stewart     
    Name: Caitlin Stewart
    Title: Executive Director
WELLS FARGO BANK, NATIONAL ASSOCIATION
By    /s/ Jason Auguste     
    Name: Jason Auguste
    Title: Vice President




--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A.
By    /s/ Gayathri Srinivasan    
    Name: Gayathri Srinivasan
    Title: Authorized Signatory


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
By    /s/ Matthew Antioco    
    Name: Matthew Antioco
Title: Director




